Stone, J.
The record in this case raises but a single question : Was the judgment of nonsuit properly entered ?
The evidence makes out a case of money paid by the plaintiff upon the request of the defendant, and discloses a *614good consideration. A benefit to the promisor, or advantage to the promisee, constitutes a good consideration. This is a case of a new, simple contract, upon a new consideration, to pay a sum of money, admitted to be due for taxes upon certain lots, and that the defendant had sold to the plaintiff under a covenant that the same were free from taxes. The defendant was liable to pay the taxes ; he promised the plaintiff he would pay them; afterward requested the plaintiff to pay them, and after the plaintiff had paid them at his request, he promised to pay the sum paid back to the plaintiff.
We think the plaintiff entitled to recover in the form of action adopted in this case. 1 Ch. Pl. 104, 119; 2 Chit. on Cont., 11th Am ed., 881, 882; Scott v. Hawsman, 2 McLean, 185.
The judgment of the probate court is reversed, and cause remanded for a new trial.

Reversed.